Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior of record, Formica (WO2012/040792A1) in the embodiment shown in fig 61 discloses a patient interface to provide breathable gas to a patient, comprising: a cushion assembly, comprising: a nasal cushion (1490) (nares portion includes a foam portion (1492) and flexible portion (496)) (para [0406]), the nasal cushion (1490) including a nasal opening configured to direct breathable gas to the patient's nares in use (as shown on fig 61, nasal cushion (1490) includes an opening to direct breathable gas to a user’s nares); an oral cushion (1492) (foam portion of mouth portion (1482)) configured to contact and seal against the patient's face surrounding the patient's mouth (para [0405]), the oral cushion (1482) including an oral opening configured to direct breathable gas to the patient's mouth in use (as shown on fig 61, oral cushion (1482) includes an opening to direct breathable gas to a user’s mouth); and a plenum chamber including a nasal portion (interior of flexible portion (1496) of nasal cushion (1490)) (para [0406]) and an oral portion (interior formed within frame (1484) and oral cushion (1482) (para [0405], and the plenum chamber, the nasal cushion (1490), and the oral cushion (1492) at least partly forming a gas chamber (as shown in fig 61, plenum chamber nasal cushion (1490), and oral cushion (1492) forms a gas chamber), an anti-asphyxia valve (mask system can be provided with an anti-asphyxia valve) (para [0198]); and a unitary plate member (1484) (front portion of frame) removably connected to the cushion assembly (1482, 1490) (via clip (1483) (para [0405]), the unitary plate member (1484) including a connection port (1485) (lower aperture) configured to be removably connected to an air delivery tube (1499) (air hose), the connection port (1485) being configured to receive breathable gas from the air delivery tube and direct breathable gas into the cushion assembly through the anterior opening for breathing by the patient during use (para [0405]), the unitary plate member (1484) including an upper portion (1486) (vanity flap) and a lower portion (portion of unitary plate member (1484) below the vanity flap (1486)), and the upper portion (1486) of the unitary plate member (1484) contacting the nasal plenum chamber (1496) to support the nasal cushion (1490) against the patient's face in use (see fig 61, para [0405]); wherein an anterior side of the nasal plenum chamber includes a depressed region (front of flexible portion has a concave curve) (fig 61), and wherein the upper portion (1486) (covering portion) of the unitary plate member is shaped and dimensioned to complement a lower surface of the depressed region of the nasal plenum chamber when the unitary plate member is removably connected to the cushion assembly (as shown in fig 61, of upper portion (1486) fits within concave portion of flexible portion (1486) to support the nares portion (1490) (para [0406]); and in the fig 5-1-13 embodiment of Formica discloses the upper portion (25) of the unitary plate member includes a pair of lateral portions (21) (headgear connectors) that extend farther in a superior direction relative to the patient in use than a medial portion (medial portion corresponding to decoupling region) positioned between the lateral portions (21) ((see fig 5-2, showing the headgears extending slightly upwards), and fig 61 of Formica discloses the lateral portions and the medial portion (corresponding to the covering flap (1486) are shaped and dimensioned to be substantially flush with the lower surface of the depressed region when the unitary plate member (1484) is removably connected to the cushion assembly (1492) (para [0405], fig 61); and Siew et al (2015/0328423) in figs 4-8 teaches a nasal interface including a nasal cushion (nasal seal) having a concave shape a first lateral side (67) and a second lateral side (68) (outer tip peripheral part) to receive and seal against an inferior periphery of the patient's nose (para [0092]), the nasal cushion including a nasal opening (40) (aperture) configured to direct breathable gas to the patient’s nares during use (para [0073]).  However, neither Formica et al, Siew et al, or the other prior art of record, either alone or in combination, disclose the nasal portion of the chamber includes lateral sides that extend posteriorly from the anterior side, the lateral sides including a depressed region.  Therefore, claims 21-50 are found to be allowable, since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785